                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LARON M. JONES,

                   Petitioner,                             8:18CV411

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
STATE OF NEBRASKA, SCOTT R.
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                   Respondents.

       This matter is before the court on its own motion. On April 4, 2019,
Respondents filed an answer (filing no. 16) and brief (filing no. 17) in accordance
with this court’s December 19, 2018 Memorandum and Order. Pursuant to that
order, Petitioner had 30 days, or until May 6, 2019, to file and serve a brief in
response to Respondents’ answer and brief. (See Filing No. 11 at CM/ECF p. 7.)
The deadline for Petitioner to submit his brief has passed. Out of an abundance of
caution,

      IT IS ORDERED that:

       1.    Petitioner shall have until June 17, 2019, to submit a brief in response
to Respondents’ answer and brief. If Petitioner does not submit a brief by that date,
then this matter will be deemed fully submitted for disposition.

       2.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 17, 2019: check for Petitioner’s
brief.
Dated this 3rd day of June, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                    2
